DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 7/21/2022.

Response to Remarks/Amendment
Applicant's remarks in an amendment filed July 21, 2022, have been fully considered but they are not persuasive.  Applicant argues the 102 rejection in light of Layson (see page 7-8, applicant’s remarks), that argument is not persuasive.  Applicant asserts, that “What Layson … does not disclose, teach, or suggest is that a control circuit of the portable monitoring device 20 (analogous to the monitoring device of claim 1) provides the second location and the third location to the indicated law enforcement or corrections officer.”  Examiner respectfully disagrees.  Layson discloses a tracking device (12) and a body-worn device (20), both part of a monitoring system.  After a subject's enrollment into the central data-base system (22), the subject is bound to a portable tracking apparatus (12) and a body-worn device (20) which comprise a unique identification, system (22) downloads the subject's schedule rules and location constraints to the portable tracking device (12) (figs. 1-5, col. 2, lines 46-58, col. 6, lines 14-24), wherein tracking device initiates tracking that includes status checking the current location for the subject in real time inclusive of first, second, and third time since the tracking of location is on a continuous or real-time mode.  It is the portable tracking apparatus that notifies the subject of commands, instructions, violations and warnings by messages sent to the subject in real-time stored in the portable tracking apparatus (col. 8, lines 60-67; col. 9, lines 1-8) the portable tracking device processor (that is controller) and memory card (42) (circuit) provides the execution environment on status that is reported to the central data-base system (22) (col. 3, lines 45-51), it is the processor (controller) of the monitoring device that provides location information (first (current), second and third location to the recipient device (in communication with the body-worn device (20) and communication with the central data-base (col. 3, lines 64-66).  Therefore, the processor (controller circuit card 42) of the monitoring device provides the second and the third location service to the recipient devices as noted above.  In view of the above disclosure, applicant’s attempt to overcome the rejection is deemed not persuasive, the rejection has been maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Layson, Jr. (US 5,731,757).
	Regarding claim 1, Layson discloses a monitoring system (monitoring and tracking system inclusive of monitoring device, location determination - abstract), the monitoring system comprising: 
	a monitoring device (portable monitoring device 20, figs. 1, 5, col. 2, lines 46-58) including: 
	a location determination circuit configured to identify a first location (tracking device initiates tracking that includes status checking the current location for the subject in real time inclusive of first, second, and third time since the tracking of location is on a continuous or real-time mode) of the monitoring device at a first time, identify a second location of the monitoring device at a second time, and identify a third location of the monitoring device at a third time (once the status of the body-worn device has been established 138, the current location is compared to the schedule rules and location constraints 140 of the subject. If the current location complies with the schedule rules and the location constraints 142 for the subject, then the location and status data is stored 144 in the portable tracking apparatus to be transmitted to the central data-base system on the next scheduled communication 146) (col. 7, lines 3-10; col. 8, lines 50-59); and 
	a controller circuit (command messages, col. 2, lines 46-49) configured to: 
	provide the first location to a first recipient device (central monitoring 22, col. 2, lines 46-58) via a wide area network (GPS provide wide coverage area, col. 3, lines 45-64) while operating in a first mode (real-time mode, that is, when only reporting is taking place, col. 8, lines 50-59); 
	receive a request to operate in a second mode (that is, when violation occurs, any violations regarding the subject's current location causes the portable tracking device 12 to generate an audible alarm through the speaker 46 and a text message on the display 48, col. 3, lines 51-54); and 
	provide the second location and the third location to both the first recipient device and a second recipient device via the wide area network while operating in a first mode (the central data-base system analyzes the location and status data stream received from the portable tracking device 210 to determine current and past status generated by the portable tracking device since the previous data transfer, system examines the present and past locations of the subject 212 since the previous data transfer. If any of the locations are violations, the central data-base system examines the profile of the subject 213 to determine if any further violation notification is required. An offender's current position relative to any associated victim's current position is analyzed by data fusion 215 to determine alarms to law enforcement or corrections (col. 8, lines 9-20).  
	Regarding claim 2, Layson discloses wherein the first recipient device is a central monitoring station (central monitoring 22, col. 2, lines 46-58), wherein the second recipient device is an intercept device (law enforcement 32, col. 3, lines 3-8), and wherein the request to operate in the second mode is received from the central monitoring station (supervising agency, col. 3, lines 3-23).  
	Regarding claim 3, Layson discloses wherein the central monitoring station is configured to receive a user request to engage the second mode (interact mode when attempt to remove or temper with the body-worn device occurs, col. 2, lines 59-67), and to generate the request to operate in the second mode (col. 3, lines 9-23).  
	Regarding claim 4, Layson discloses wherein the location determination circuit updates location information at a first rate (interpreted as first time) when operating in the first mode, and updates location information at a second rate (second time) when operating in the second mode (portable tracking device processor and memory card 42 provides the execution environment for the algorithms to compare the current location obtained from the GPS receiver 44 or a miniature inertial navigation system updated periodically by GPS receiver against the schedule rules and location constraints stored in the memory of the portable tracking device) (col. 3, lines 45-50).  
	Regarding claim 5, Layson discloses wherein the first rate (interpreted as time where it identifies a first location in less time) is less than the second rate (second time when a second location identification is needed requires more time for processing) (according to Layson, time determination is based on real-time notification of subject’s movement and distance) (col. 8, lines 28-43).
	Regarding claim 11, Layson discloses wherein the monitoring device further comprises: a strap (element 106, fig. 5) configured for attaching the monitor device to the limb of a human (subject’s leg) (col. 5, lines 43-48, 64-67; col. 6, lines 1-5). 

Claim 6-10, are amended as noted below.  Agreement to amend the claims was given in an interview (email correspondence with the applicant’s representative on 10/20/2022).  
Note: Examiner made a call to applicant’s representative to discuss amend claim 1 and claims 6-10, in an effort to provide an opportunity to pass claims to issue.  Applicant agrees to amend claims 6-10, these claims were objected to because of informalities noted in office action of 4/28/2022, which the applicant somehow failed to address in his response of 7/21/2022.  Applicant declines to amend claim 1.  

Amendment to claims 6-10, agreed upon, are as follows:
6. (Currently Amended)  The monitoring system of claim 1, wherein the system includes the second recipient device, wherein the location determination circuit is a first a location determination circuit, wherein the second recipient device is an intercept device, and wherein the intercept device comprises: 
	a second location determination configured to identify a fourth location of the intercept device; 
	a processor; 
	a non-transitory computer readable medium including [[non-transient]] instructions executable by the processor to identify a possible intersection location based at least in part on the second location, the third location, and the fourth location.
7. (Currently Amended) The monitoring system of claim 6, wherein the [[non- transient]] non-transitory computer readable medium including instructions executable by the processor to identify the possible intersection location based at least in part on the second location, the third location, and the fourth location includes instructions executable by the processor to calculate a velocity and direction of the monitor device based at least in part on the second location and the third location.

8. (Currently Amended) The monitoring system of claim 7, wherein the intercept device further comprises: 
	a display; and 
	wherein the non-transitory computer readable medium further includes [[non-transient]] instructions executable by the processor to display: 
		a first graphic of the monitor device at the third location, 
		a second graphic of the intercept device at the fourth location, and 
		a third graphic at the possible intersection location.

9. (Currently Amended) The monitoring system of claim 7, wherein the non-transitory computer readable medium further includes [[non-transient]] instructions executable by the processor to determine a path between the fourth location and the possible intersection location.

10. (Currently Amended) The monitoring system of claim 9, wherein the intercept device further comprises: 
	a display; and 
	wherein the non-transitory computer readable medium further includes [[non-transient]] instructions executable by the processor to display: 
a first graphic of the monitor device at the third location, 
a second graphic of the intercept device at the fourth location, 
a third graphic at the possible intersection location, and 
a fourth graphic indicating the path.

Allowable Subject Matter
Claim 6-10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.

Reason for Allowance
The claim 12, is allowable since the reference(s) do not teach or fairly suggest a method for directing intercept of a monitor target, in combination with other claimed limitation, as a whole features for communicating the first location from the monitor device to a first recipient device via a wide area network while operating in a first mode, 
communicating the second location from the monitor device directly to the first recipient via the wide area network while operating in the second mode, and communicating the second location from the monitor device directly to a second recipient via the wide area network while operating in the second mode, and 
communicating the third location from the monitor device directly to the first recipient via the wide area network while operating in the second mode, and communicating the third location from the monitor device directly to the second recipient via the wide area network while operating in the second mode.
The closest prior arts (PTOL-892) disclose limitations for facility/environment monitoring, either in itself or collectively, fail to anticipate or render the above allowable features obvious.  Claims 13-20, further limit allowable subject matter to claim 12, and therefore are also allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.